175 Ga. App. 729 (1985)
334 S.E.2d 340
SIMPKINS
v.
MINKS.
70552.
Court of Appeals of Georgia.
Decided September 3, 1985.
G. V. Simpkins, pro se.
Robert D. Minks, pro se.
DEEN, Presiding Judge.
The appellee, Robert Minks, commenced this action against G. V. Simpkins, seeking $1,810.34 allegedly owed him by Simpkins. Following a bench trial, on January 18, 1985, the trial court awarded the appellee $538.25. Simpkins brings this direct appeal, contending that the trial court erred in failing to make findings of fact and conclusions of law as required by OCGA § 9-11-52.
Effective July 1, 1984, applications for discretionary appeals are required in "[a]ppeals in all actions for damages in which the judgment is $2,500.00 or less. . . ." OCGA § 5-6-35 (a) (6). The appellant failed to follow that procedure in this case, and this direct appeal must be dismissed. See Walker v. City of Macon, 166 Ga. App. 228 (303 SE2d 776) (1983).
Appeal dismissed. Pope and Beasley, JJ., concur.